Title: Thomas Jefferson to Bernard Peyton, 12 June 1818
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
            Monticello June 12. 18.
          
          You know we are engaged in the establishment of a Central college near Charlottesville, and we are sure you will have your children educated at it. on that ground we claim a right to give you occasional trouble with it’s concerns. we wish to cover our buildings with slate, and we believe all our lands on Henderson’s & B. island creeks to be full of what is excellent,  we wish therefore to get a workman a slater to come & examine it, and if found good, to undertake our work. there is a mr Jones, a Welshman who did some excellent work in Charlottesville, and who is supposed to be now in Richmond. if you can prevail on him to come, we would prefer him because we know him. if not to be had, then we request you to search out some other good slater and send him on to us, to examine our quarries, and say whether the slate is good. we will pay the expenses of his coming & returning and wages for the time he is making the examination, and if he chuses, we may set him to work immediately. but he must come without delay, because I go to Bedford within a fortnight to be absent 3 weeks, and his coming during my absence would answer no purpose. I inclose you a specimen of our slate from which he may form some judgment of the probability of  finding what will answer. be so good as to do us this good turn without delay & to be assured of my constant esteem & respect.
          
            Th: Jefferson
          
        